

Exhibit 10.1



--------------------------------------------------------------------------------

Restricted Stock Unit Agreement #

--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (the “Agreement”) is made as of the award
date set forth in the grant (the “Grant Date”), between WOLVERINE WORLD WIDE,
INC., a Delaware corporation (“Wolverine”), and the employee identified in the
grant (“Employee”).


The Wolverine World Wide, Inc. Stock Incentive Plan of 2016, as amended and
restated and as it may be further amended from time to time (the “Plan”) is
administered by the Compensation Committee of Wolverine’s Board of Directors
(the “Committee”). The Committee has determined that Employee is eligible to
participate in the Plan and has awarded restricted stock units to Employee,
subject to the terms and conditions contained in this Agreement and in the Plan.


The Committee has awarded to Employee restricted stock units of Wolverine
subject to the terms, conditions and restrictions contained in this Agreement
and in the Plan (the “Restricted Stock Unit Award”). Employee acknowledges
receipt of a copy of the Plan and accepts this restricted stock unit award
subject to all of the terms, conditions, and provisions of this Agreement and
the Plan.


1.    Award. Wolverine hereby awards to Employee the Restricted Stock Unit Award
consisting of the number of restricted stock units as set in the grant (the
“Restricted Stock Units”), which shall be eligible to vest in in accordance with
the terms of this Agreement and the Plan. Each Restricted Stock Unit shall
represent the conditional right to receive, without payment but subject to the
terms, conditions and limitations set forth in this Agreement and in the Plan,
on the applicable vesting date one share of common stock of the Company (“Common
Stock”) or, at the option of the Committee, a cash payment in an amount equal to
the Fair Market Value (as defined in the Plan) of a share of Common Stock on the
date of vesting multiplied by the number of shares of Common Stock that vest
hereunder, subject to any applicable withholdings required by applicable laws.


2.    Transferability. Until the Restricted Stock Units vest as set forth in
this Agreement, the Plan provides that Restricted Stock Units are generally not
transferable by Employee except by will or according to the laws of descent and
distribution, and further provides that all rights with respect to the
Restricted Stock Units are exercisable during Employee’s lifetime only by
Employee, Employee’s guardian, or legal representative.


3.    Vesting. Except as otherwise provided in this Agreement, the Restricted
Stock Units shall vest as follows: twenty percent (20%) at the end of the first,
twenty percent (20%) at the end of the second, thirty percent (30%) at the end
of the third, and thirty (30%) at the end of the fourth year anniversary of the
Grant Date, respectively.


4.    Termination of Employment Status.


(a)    If Employee’s employment with Wolverine or any of its Subsidiaries is
terminated prior to the date on which the Restricted Stock Units vest hereunder,
any then unvested Restricted Stock Units shall be automatically forfeited with
no consideration due to Employee.


(b)    Notwithstanding the above, if Employee’s employment with Wolverine or its
Subsidiaries terminates due to Employee’s (a) death; (b) Disability; or (c)
Retirement, any then unvested Restricted Stock Units will immediately vest in
full.






--------------------------------------------------------------------------------




(c)     Upon a Change in Control, unvested Restricted Stock Units will vest, if
at all, in accordance with Section 13(b)(ii) of the Plan. Employee’s rights
under this sub-Section (c) are in addition to any other rights Employee has
under this Section 4.


(d)    If, in connection with a Change in Control, the Restricted Stock Units
are not assumed or continued, or a new award is not substituted for the
Restricted Stock Units by the acquirer or survivor (or an affiliate of the
acquirer or survivor) in accordance with the provisions of Section 13(b) of the
Plan, the Restricted Stock Units will automatically vest in full upon the
occurrence of such Change in Control.


5.    Settlement. On or within sixty (60) days following the vesting date of the
Restricted Stock Units, Wolverine will deliver shares of Common Stock and/or pay
cash, as applicable, in respect of such vested Restricted Stock Units, unless
such payment or delivery is deferred in a manner consistent with Section 409A of
the Code.


6.    Employment by Wolverine. The Agreement and the Restricted Stock Unit Award
under this Agreement shall not impose upon Wolverine or any Subsidiary any
obligation to retain Employee in its employ for any given period or upon any
specific terms of employment. Wolverine or any Subsidiary may at any time
dismiss Employee from employment, free from any liability or claim under the
Plan or this Agreement, unless otherwise expressly provided in any written
agreement with Employee.


7.    Stockholder Rights.    Employee (or Employee’s permitted transferees)
shall not have any voting and liquidation rights with respect to the Restricted
Stock Units or the underlying Common Stock represented thereby unless and until
shares of Common Stock are actually issued to Employee upon vesting of the
Restricted Stock Units, in accordance with the terms of this Agreement. Employee
shall be paid a dividend equivalent (“Dividend Equivalent”) in the form of cash,
with respect to any cash dividend, and additional Restricted Stock Units, with
respect to any stock dividend, as of each dividend payment date, if any, prior
to the vesting of the Restricted Stock Award (or portion thereof), on which
dividends are paid on Common Stock underlying outstanding Restricted Stock
Units. Such Dividend Equivalent shall be computed by multiplying the amount of
the cash dividend or the amount of the stock dividend, as applicable, declared
and paid per share of Common Stock by the number of Restricted Stock Units held
by Employee on the record date for the payment of such dividend. Any stock
dividends declared on the Common Stock underlying the Restricted Stock Units
prior to vesting of the award (or any portion of the award) will be credited by
the Company for Employee’s account and will be paid, if at all, to Employee on
the applicable vesting date with respect to the applicable Restricted Stock
Units to which such dividends relate. Any cash Dividend Equivalent will be paid
within seven days of the payment date of such cash dividend, and, for the
avoidance of doubt, will be paid on unvested Restricted Stock Units. Upon
vesting of the Restricted Stock Units and issuance to Employee of underlying
shares of Common Stock, if applicable, Employee shall have all stockholder
rights, including the right to transfer the underlying shares of Common Stock,
subject to such conditions as Wolverine may reasonably specify to ensure
compliance with applicable federal, provincial and state securities laws.


8.    Withholding. Wolverine or one of its subsidiaries shall be entitled to (a)
withhold and deduct from Employee’s future wages (or from other amounts that may
be due and owing to Employee from Wolverine or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all applicable federal, state and local withholding and
employment-related tax requirements attributable to the Restricted Stock Units
award under this Agreement, including, without limitation, the award, vesting,
or settlement of Restricted Stock Units and any Dividend Equivalents; or (b)
require Employee promptly to remit the amount of such withholding to Wolverine
or a Subsidiary before taking any action with respect to the Restricted Stock
Units. Unless the Committee provides otherwise, withholding may be satisfied by
withholding shares of Common Stock to be received by Employee pursuant to this
Agreement or by delivery to Wolverine or a Subsidiary of previously owned Common
Stock of Wolverine.


9.    Section 409A of the Code.




--------------------------------------------------------------------------------




(a)    If Employee is deemed on the date of his or her termination of employment
to be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B), then, with regard to any payment that is considered nonqualified
deferred compensation under Section 409A of the Code, to the extent applicable,
payable on account of a “separation from service”, to the extent required in
order to avoid any accelerated taxation or the imposition of an additional tax,
interest or penalty under Section 409A of the Code, such payment will be made or
provided on the date that is the earlier of (i) the expiration of the six-month
period measured from the date of such “separation from service” and (ii) the
date of the Participant’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section (whether they would
have otherwise been payable in a single lump sum or in installments in the
absence of such delay) will be paid on the first business day following the
expiration of the Delay Period in a lump sum and any remaining payments due
under the Award will be paid in accordance with the normal payment dates
specified for them in this Agreement. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid any accelerated
taxation or the imposition of an additional tax, interest or penalty under
Section 409A of the Code, Employee shall not be considered to have terminated
employment with the Company or any affiliate for purposes of this Restricted
Stock Unit Award until Employee would be considered to have incurred a
“separation from service” from the Company and its affiliates within the meaning
of Section 409A of the Code (after giving effect to the presumptions contained
therein).
(b)    For purposes of Section 409A of the Code, each payment made hereunder
will be treated as a separate payment.
(c)    With regard to any payment considered to be nonqualified deferred
compensation under Section 409A of the Code, to the extent applicable, that is
payable upon a Change in Control or other similar event, to the extent required
in order to avoid any accelerated taxation or the imposition of an additional
tax, interest or penalty under Section 409A of the Code, no amount will be
payable unless such change in control constitutes a “change in control event”
within the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations.
(d)    This Restricted Stock Unit Award is intended to comply with, or be exempt
from, the requirements of Section 409A of the Code and shall be interpreted
consistent with this intent. Notwithstanding the foregoing, neither the Company,
any affiliate of the Company, the Committee, nor any other person shall have any
liability to Employee with respect to the foregoing.
10.    Effective Date. This Restricted Stock Unit Award shall be effective as of
the Grant Date.


11.    Agreement Controls. The Plan is hereby incorporated in this Agreement by
reference. Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the provisions of the Agreement shall
control.
                    
 
WOLVERINE WORLD WIDE, INC.
 
 
 
 
 
/s/ Michael D. Stornant
 
Michael D. Stornant
 
Sr Vice President and Chief Financial Officer

    
                    


